NICHOLS, Judge,
dissenting:
With all respect, I dissent. The essence of the court’s decision is that a homeless wanderer cannot qualify his travel expenditures for the involved income tax deduction because he cannot be "away” from a nonexistent "home.” The cases cited for this proposition are such as Brandl v. Commissioner, 513 F.2d 697 (6th Cir. 1975) (manufacturer’s technical representative who spent near to ten months a year "on the road”); Rosenspan v. United States, 438 F.2d 905 (2d Cir.), cert. denied, 404 U.S. 864 (1971) (traveling *158salesman); Scotten v. Commissioner, 391 F.2d 274 (5th Cir. 1968) (traveling salesman); and James v. United States, 308 F.2d 204 (9th Cir. 1962) (traveling salesman). The rationalization of these cases is that a homeless person, unlike others, does not bear expenses duplicated by the cost of lodging and subsistence incident to his travel status, on the one hand, and maintaining an only temporarily abandoned home, on the other. Moreover, Congress allows the business traveler, if he can deduct at all, to deduct all his expenses; thus if he bears the cost of no home, he gets a large deduction for ordinary personal expenses as well as those for business.
The court here assumes that plaintiff had no home during his home leave periods because his quarters at the duty post were surrendered and his effects were in storage. This, I think, is debatable because the previous post of duty remained plaintiffs "home” during his home leave periods for administrative purposes and he remained on its payroll. It looks as if, for State Department purposes, none of its employees are homeless. Conceding, however, that plaintiff was homeless during these periods, it was a temporary condition. It appears to me a person temporarily homeless between his occupancy of one home and another, could be described in ordinary speech as "away from home” and that the position of one permanently homeless is entirely different. Moreover, one temporarily homeless is not spared the cost of maintaining his home, as the permanently homeless person is. To the contrary, for most persons this condition of temporary homelessness is the source of more expense in a given time than is the condition of having a home. Few, with say a three months’ vacation trip in prospect, would give up their homes, expecting to get others three months later, with any idea of saving money. The nature of the expense is merely transmuted from rent, real estate taxes, utilities, etc., to moving and storage charges, realtor’s commissions, and the like. With the present desperate search for revenue by the IRS, I can well imagine the proof that will be required of claimants for § 162(a) deductions: that they maintained homes to be away from during every day of every travel status period, nay, that they did not lapse into a state of homelessness for as much as a single hour. With the *159present exceptionally severe inflation in travel costs, deductions under § 162(a) become more important as travel reimbursement by employers such as the U. S. Government becomes inadequate. Thus the court has created a new arena for battle between taxpayers and the IRS, one in which much blood will be shed and many martyrs made.
I would follow Hitchcock v. Commissioner, 578 F.2d 972 (4th Cir. 1978), and Stratton v. Commissioner, 448 F.2d 1030 (9th Cir. 1971) as to the issue dealt with in these opinions, whether the travel was in pursuit of trade or business. Both courts rely on the fact that the travel was in no sense at the employee’s option. The employer required it. Apparently those plaintiffs were never homeless, so, conveniently for our present majority, no precedent was made on that issue.
Probably there is a feeling on the part of the court that deduction for expenses of home leave travel would be somewhat of a bonanza for the foreign service officer, with his other expenses incident to the peculiar nature of his service as well provided for as they are. The Supreme Court in Commissioner v. Stidger, 386 U.S. 287, 294 (1967), refers to the system of express tax free benefits allowed a military officer serving at a foreign station as refuting the idea that the general references to service "away from home” in the predecessor of § 162(a) include him. There is perhaps, therefore, the highest authority for taking such matters into account in case any doubt creeps into the court’s mind as to how that section applies to the instant situation. I think, however, that the court, if it concludes the homeless taxpayer’s bed or beds were all roses, does so on insufficient grounds.
Taxpayer’s itineraries are given in the findings, 33 and 42. The 1971 trip, more than that of 1968, includes some well known tourist traps, and 20 days at a dude ranch. For the most part, in both years, his wanderings look like those of a lost soul. An officer who took seriously his supposed duty of constituting himself a one-man Gallup poll, to ascertain personally how home-bound Americans were thinking on political, economic, and cultural matters, could easily have a most miserable home leave, and return to his duty post with a sense of profound relief. He might go to a dude ranch though he could not ride a horse, or charter a *160sloop on the Chesapeake, though incurably a victim of seasickness. Here the trial judge is very cautious and balanced in his findings, only saying the home leave "nearly all” was "spent on activities in the nature of a vacation and attending to medical problems.” (Emphasis supplied.) Finding 23. Something in the nature of something else is not, semantically, quite that thing itself. In his opinion he casts prudence more fully aside, asserting flat out that "the primary purpose of taxpayer’s travels on home leave was pleasure.” He doesn’t say the purpose was achieved, and for many, the search for pleasure is never successful. The court has plaintiff and his family traveling "around the United States for their personal pleasure.” The medical problems, not that they matter, are forgotten. Thus subtly, as we get further from the fact-finding process, is built up the picture of a greedy taxpayer, who, not satisfied with a triennial period of wine and roses denied ordinary citizens, has the outrageous effrontery to seek to deduct its cost from his income tax. I think this plaintiff is entitled to the presumption of good faith we allow to all government officials, and that he made a good faith effort to get reacquainted with his country, as he was duty bound to do. The trial judge so found. Finding 24. Whether he and his family enjoyed themselves to boot, is neither here nor there. I hope they did, but whether they did or whether they were utterly miserable, the applicable law is the same. The condition of homelessness which is decisive in the court’s view, does not control nor is controlled by whether the officer had a good time during his home leave or not.
The court must consider that it is making new law for all § 162(a) claimants, few of whom are as generously looked after by their employers as Foreign Service Officers are.
I would reverse the trial judge and remand for plaintiff to prove, if he could, the quantum of his deductions.
CONCLUSION OF LAW
The court agrees with the trial judge’s findings and conclusion that plaintiff, being without any place of residence, did not have a home to be away from during his *161travels while on home leave, and, therefore, he was not entitled to deductions for unreimbursed expenses for transportation, meals and lodging during the periods of home leave.7 The petition is dismissed.

 Plaintiff also cites two cases, Hitchcock v. Commissioner, 578 F.2d 972 (4th Cir. 1978), and Stratton v. Commissioner, 448 F.2d 1030 (9th Cir. 1971), which concluded that tráveling expenses incurred by a foreign service officer while on home leave were deductible under I.R.C. § 162(a)(2). Since the question of whether plaintiffs were away from home was not at issue in these cases, we conclude that they have no relevance herein.